To quash a capias, in an action for libel, after special bail had been given and'a general appearance entered, on the ground that the article published was privileged.
Denied February 26, 1896, with costs.
Plaintiff in the suit contended that the affidavit alleged that the charges published were false and that the publication was malicious • — -(Foster vs. Scripps, 39 M., 376) — and that the general appearance operated as a waiver (Stewart vs. Hill, 1 M., 265; Stone vs. Welling, 14 M., 514).
Belator insisted that the article was privileged and hence not libelous (Wachsmuth vs. Bank, 96 M., 426; Johnson vs. Morton, 94 M., 1) and that a general appearance waives irregularities but not jurisdictional defects (Watkins vs. Plummer, 93 M., 215; Stevenson’s case, 32 M., 60).